DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3, 5-6, 10, 12 and 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 1 "An information sharing system for a vehicle, comprising: at least one first Internet of Things (IoT) device, for gathering information about the vehicle or a driver of the vehicle; and a second IoT device, for sharing the information; wherein the information comprises at least one of traffic-related information of the vehicle and emotion-related information of the driver, wherein the at least one first IoT device is an embedded device that connects with the second IoT device to transform the information for sharing, wherein the second IoT device has a display panel to display the at least one of traffic- related information of the vehicle and the emotion-related information of the driver to at least one pedestrian and another vehicle, and wherein the second IoT device further includes a network connectivity module, the second IoT device gathering and sharing the at least one of traffic-related information of the vehicle and the emotion-related information of the driver with a cloud database, with another second IoT device in said another vehicle, with said at least one pedestrian, and with an infrastructure via a network connection by the network connectivity module
Prior arts of record fail to disclose “An information sharing system for a vehicle, comprising: at least one first Internet of Things (IoT) device, for gathering information about the vehicle or a driver of the vehicle; and a second IoT device, for sharing the information; wherein the information comprises at least one of traffic-related information of the vehicle and emotion-related information of the driver, wherein the at least one first IoT device is an embedded device that connects with the second IoT device to transform the information for sharing, wherein the second IoT device has a display panel to display the at least one of traffic- related information of the vehicle and the emotion-related information of the driver to at least one pedestrian and another vehicle, and wherein the second IoT device further includes a network connectivity module, the second IoT device gathering and sharing the at least one of traffic-related information of the vehicle and the emotion-related information of the driver with a cloud database, with another second IoT device in said another vehicle, with said at least one pedestrian, and with an infrastructure via a network connection by the network connectivity module.”.  However upon consideration of the amended claims and the applicant's arguments, there is no reasoning to combine the applied references to arrive in the context of the claim invention.
Claims 3, 5 and 6 depend on and further limit of independent claim 1, therefore claims 3, 5 and 6 are considered allowable for the same reason.
Regarding claim 10, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 10 "An information sharing method for a vehicle, comprising: gathering information about the vehicle or a driver of the vehicle by at least one first Internet of Things (IoT) device; and sharing the wherein the at least one first IoT device is an embedded device that connects with the second IoT device to transform the information for sharing, wherein the second IoT device has a display panel to display the at least one of traffic- related information of the vehicle and the emotion-related information of the driver to at least one pedestrian and another vehicle, and wherein the second IoT device further include a network connectivity module, the second IoT device gathering and sharing the at least one of traffic-related information of the vehicle and the emotion-related information of the driver with a cloud database, with another second IoT device in said another vehicle, with said at least one pedestrian, and with an infrastructure via a network connection by the network connectivity module.".
Prior arts of record fail to disclose “An information sharing method for a vehicle, comprising: gathering information about the vehicle or a driver of the vehicle by at least one first Internet of Things (IoT) device; and sharing the information by a second IoT device; wherein the information comprises at least one of traffic-related information of the vehicle and emotion-related information of the driver, wherein the at least one first IoT device is an embedded device that connects with the second IoT device to transform the information for sharing, wherein the second IoT device has a display panel to display the at least one of traffic- related information of the vehicle and the emotion-related information of the driver to at least one pedestrian and another vehicle, and wherein the second IoT device further include a network connectivity module, the second IoT device gathering and sharing the at least one of traffic-related information of the vehicle and the emotion-related information of the driver with a cloud database, with another second IoT device in said another vehicle, with said at least one pedestrian, and with an infrastructure via a network connection by the network connectivity module.”.  However upon consideration of the amended claims and the applicant's arguments, there is no reasoning to combine the applied references to arrive in the context of the claim invention.
Claims 12, 14 and 15 depend on and further limit of independent claim 10, therefore claims 12, 14 and 15 are considered allowable for the same reason.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683